EXHIBIT CERTIFICATION PURSUANT TO SECTION 1 I, John Hummel, thePresident and principal executive and principal financial officer of AIS Futures Management LLC, the General Partner of AIS Futures Fund IV LP (the “Partnership”), certify that (i) the Quarterly Report of the Partnership on Form 10-Q for the period ending June 30, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in such Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Date: August 14, 2008 By:/s/John Hummel John Hummel President (principal executive and principal financial officer) AIS Futures Management LLC General Partner of AIS Futures Fund IV L.P.
